Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 125-128,132-133,135,137-138,155,156,158,163-164, and185-190, as originally filed 03 AUG. 2022, are pending and have been considered as follows:

Election/Restrictions
Applicant's election with traverse of:
- Species H for the adapter or clip 640 shown in at least Figs. 17A, 17B; 
- Species M for the rail assembly 530 including a rail 540 shown in at least Figs. 13A, 13B, 14, 15A, 15B, 16A, 16B, 17A, 17B; and 
- Species V for the building/roofing system 800' shown in at least Fig. 25B.
 in the reply filed on 03 AUG. 22 is acknowledged. The traversal is on the ground(s) that "Independent Claim 125 is generic to all of the Species (A-V) defined by the Examiner. Applicant does not agree that examining and searching unelected Species A-G, I-L, and N-U with elected species H, M and V would result in any examination burden. The claims do not include elements directed to elements associated with most of the unelected Species". This is not found persuasive because the claims drawn to the specific embodiments would have the effect that the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Claim 155 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03 AUG. 22.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) -(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/20, 05/04/20, 02/02/21, 06/07/21 (2ea.), 08/06/21, 11/01/21, 01/21/22, and 08/06/22 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Due to the large submission, although the Examiner has identified the statement as having been considered and placed the statement in the file, Applicant is encouraged to identify any particularly relevant references and their relation to the instant invention for specific consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
FIG(s) 14-15: reference character(s) "602a" has been used to designate both “first rail side 602a”, "first rail slot 602a", and "first rail side slot 602a"; these should be brought into alignment;
FIG(s) 17A-17B, 19A-19B: reference character(s) "582a", "582b", and "582c" has/have been varyingly used to designate "rail bottom portion" and "bottom rail portion"; these should be brought into alignment;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 125, 126, 128, 137, 138, 156, 158, 187, 188 and 190 rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer et al. US 20140041202 A1 (Schnitzer) in view of IDEEMATEC DEUT GMBH DE 202006015336 U1 (Ideematec).
As per claim 125 the primary reference of Schnitzer teaches an attachable rail assebly, 
wherein the rail assembly (arrangement 7000, FIG. 7; this is considered exemplary of an assembly as broadly claimed) comprises a rail (rail 1000, FIG. 1) that in turn comprises a one-piece body (FIG. 1), wherein the one-piece body comprises: 
a rail top (upper horizontal surface above 1510 and 1520, FIG. 1) comprising an attachment fastener slot (cavity 1400, FIG. 1) that extends along an entire length of the one-piece body that is within a longitudinal dimension (see FIG. 6; this extension from lower left to upper right is considered exemplary of "along" as broadly claimed); 
a rail bottom (base plate 1100, FIG. 1) that is spaced from the rail top (upper horizontal surface above 1510 and 1520, FIG. 1) in a vertical dimension; 
a first rail side (left side, FIG. 1) comprising a first rail channel (cavity 1200, FIG. 1) that extends along the entire length of the one-piece body; 
a second rail side (right side, FIG. 1) comprising a second rail channel (cavity 1300, FIG. 1) that extends along the entire length of the one-piece body, wherein 
the first and second rail sides are spaced from one another in a lateral dimension that is orthogonal to the longitudinal dimension (see spaced…lateral, FIG. 1); 
a first pocket (central opening above 1120, right of 1250, and left of 1300, FIG. 1) having a closed perimeter (see perimer of above identified opening, FIG. 1) and that extends along the entire length of the one-piece body,
 wherein a first rail bottom portion (central portion of 1100 proximate 1120, FIG. 1) of the rail bottom (base plate 1100, FIG. 1) defines a lower extreme (see lower extreme, FIG. 1) of the first pocket (central opening above 1120, right of 1250, and left of 1300, FIG. 1); but fails to explicitly disclose:
a second pocket  having a closed perimeter and that extends along the entire length of the one-piece body, wherein 
a second rail bottom portion of the rail bottom defines a lower extreme of the second pocket; and 
a third pocket that is disposed between the first pocket and the second pocket in the lateral dimension and that extends along the entire length of the one-piece body, wherein 
the attachment fastener slot extends to and intersects the third pocket, wherein 
a third rail bottom portion of the rail bottom defines a lower extreme of the third pocket; wherein 
the first rail channel is adjacent to but isolated from the first pocket, and wherein
the second rail channel is adjacent to but isolated from the second pocket. 
Ideematec teaches a plurality of pockets, specifically:
a second pocket (space between 4e and 4d, FIG. 5) having a closed perimeter and that extends along the entire length of the one-piece body, wherein 
a second rail bottom portion (right side of lowest wall 1c, FIG. 5) of the rail bottom (lowest wall 1c, FIG. 5) defines a lower extreme of the second pocket (space between 4e and 4d, FIG. 5); and 
a third pocket (space between 14a and 14b, 4i and 4j, and 4f and 4e, FIG. 5) that is disposed between the first pocket (space between 4f and 4g, FIG. 5) and the second pocket (space between 4e and 4d, FIG. 5) in the lateral dimension and that extends along the entire length of the one-piece body, wherein 
the attachment fastener slot (channel 14, FIG. 5) extends to and intersects the third pocket (space between 14a and 14b, 4i and 4j, and 4f and 4e, FIG. 5), wherein 
a third rail bottom portion (central portion of lowest wall 1c, FIG. 5) of the rail bottom defines a lower extreme of the third pocket (space between 14a and 14b, 4i and 4j, and 4f and 4e, FIG. 5); wherein 
the first rail channel (6d, FIG. 5) is adjacent to but isolated from the first pocket (space between 4f and 4g, FIG. 5), and 
wherein the second rail channel (6b, FIG. 5) is adjacent to but isolated from the second pocket (space between 4e and 4d, FIG. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Schnitzer by substitutiong the channels as taught by Ideematec in order to provide additional channels for selectively securing components of the assembly.

As per claim 126, Schnitzer in view of Ideematec teaches the limitation according to claim 125, and Ideematec further discloses 
a first wall (4f, FIG. 5) between the first pocket (space between 4f and 4g, FIG. 5) and the third pocket (space between 14a and 14b, 4i and 4j, and 4f and 4e, FIG. 5); and 
a second wall (4e, FIG. 5) between the second pocket (space between 4e and 4d, FIG. 5) and the third pocket (space between 14a and 14b, 4i and 4j, and 4f and 4e, FIG. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Schnitzer in view of Ideematec by including the first wall as taught by Ideematec in order to provide additional channels for selectively securing components of the assembly.

As per claim 128, Schnitzer in view of Ideematec teaches the limitation according to claim 126, and Ideematec further discloses a first outer wall (wall extending from 4f, 4i, and 14a, FIG. 5) between the first pocket (space between 4f and 4g, FIG. 5) and the first rail channel (6d, FIG. 5), the first outer wall (wall extending from 4f, 4i, and 14a, FIG. 5) extending from the rail top (top at 14a, FIG. 5) to the rail bottom (bottom at 4f, FIG. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Schnitzer in view of Ideematec by inclusing the outer wall as taught by Ideematec in order to provide additional channels for selectively securing components of the assembly.


As per claim 137 Schnitzer in view of Ideematec teaches the limitation according to claim 125 but fails to explicitly disclose:
a ratio of a maximum width of the rail to a maximum height of the rail is at least 2.6.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Schnitzer in view of Ideematec by making the ratio of width to height be of any magnitude, including the that claimed to meet any particular design requirement such as the ability of the assembly to be installed below an overhange, and because changes in size/proportion do not constitute a patentable difference.

As per claim 138 Schnitzer in view of Ideematec teaches the limitation according to claim 125 and Schnitzer further discloses an attachment fastener (screws 7100, two each, FIG. 7) that is movable along the attachment fastener slot (cavity 1400, FIG. 1) in the longitudinal dimension and that comprises a first head (leftmost head, FIG. 7), a threaded shaft (body of screws 7100, FIG. 7), and a second head (leftmost head, FIG. 7), wherein at least one of the first and the second heads is rotatable relative to the shaft, 
wherein the shaft is extendable through the attachment fastener slot (see FIG. 1; the screws are capable of extending as claimed) and the first head is positionable beyond the rail top (see FIG. 1; the screws are capable of being positioned as claimed), wherein the second head is positionable within the third pocket (see FIG. 1; the screws are capable of being positioned as claimed). 

As per claim 156 Schnitzer in view of Ideematec teaches the limitation according to claim 125, and Schnitzer further discloses the first and second rail channels (cavity 1200, 1300, FIG. 1) are of a common configuration and are the mirror image of one another (see "common", FIG. 1). 

As per claim 158 Schnitzer in view of Ideematec teaches the limitation according to claim 125 and Ideematec further discloses the first pocket (space between 4f and 4g, FIG. 5) is located between the first rail side (1d, FIG. 5) and the third pocket (space between 14a and 14b, 4i and 4j, and 4f and 4e, FIG. 5) in the lateral dimension, and wherein the second pocket (space between 4e and 4d, FIG. 5) is located between the second rail side and the third pocket (space between 14a and 14b, 4i and 4j, and 4f and 4e, FIG. 5) in the lateral dimension. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Schnitzer by substituting the multiple pockets as taught by Ideematec in order to provide additional channels for selectively securing components of the assembly.
 
As per claim 187 Schnitzer in view of Ideematec teaches the limitation according to claim 125, and Schnitzer further discloses an adapter (support 4000, FIG. 4) that is slidably engageable with the first rail channel (cavity 1200, 1300, FIG. 1), comprising: 
a coupling section (component 4200, FIG. 4) with an inner coupling portion (bottom part of bar 4220, FIG. 4) positionable within the first rail channel (cavity 1200, 1300, FIG. 1), and a mounting flange (protrusion 4300, FIG. 4).

As per claim 188 Schnitzer in view of Ideematec teaches the limitation according to claim 187, and Schnitzer further discloses wherein the adapter (support 4000, FIG. 4) further comprises an outer coupling portion (top part of bar 4220, FIG. 4) spaced from the inner coupling portion (bottom part of bar 4220, FIG. 4), and wherein the first rail channel (cavity 1200, FIG. 1) is defined in part by a first rail lip (bar 1230, FIG. 1) captured between the inner and outer coupling portions when the adapter (support 4000, FIG. 4) is slidably engaged with the first rail channel (cavity 1200, FIG. 1).

As per claim 190 Schnitzer in view of Ideematec teaches the limitation according to claim 125, and Schnitzer further discloses wherein the rail (rail 1000, FIG. 1) does not intersect a reference plane defined by an upper surface of the rail top (see "does not intersect" FIG. 1).

Claim 127 rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer in view of Ideematec as applied to claim 125 above and further in view of Schaefer et al. US 20100192505 A1 (Schaefer)
As per claim 127 Schnitzer in view of Ideematec teaches the limitation according to claim 125 but fails to explicitly disclose:
a seal within a recess defined by a portion of the third rail bottom that is recessed in a direction of the rail top relative to each of the first and second rail bottom portions. 
Schaefer teaches such a seal disposed as claimed, specifically:
a seal ("soft washer 1906 fits into donut recess 1928")  within a recess defined by a portion of the third rail bottom that is recessed in a direction of the rail top relative to each of the first and second rail bottom portions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Schnitzer in view of Ideematec by including the sealing washer at the bottom of the assembly as taught by Schaefer in order to allow for sealed fastening between the rail and a subjacent structure.
 
Claim 132-133, 163, and 186 rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer in view of Ideematec as applied to claim 125 above and further in view of KOCH US 20120167364 A1 (Koch).
As per claim 132 Schnitzer in view of Ideematec teaches the limitation according to claim 125 but fails to explicitly disclose:
the third pocket comprises upper and lower sections, wherein the attachment fastener slot extends to the upper section such that the upper section is located between the attachment fastener slot and the lower section in the vertical dimension, and wherein the upper section and the lower section are of different widths.
Koch teaches the sections as claimed, specifically:
the third pocket (central opening between upper horizontal wall sections and above channel 24 of rail 20, FIG. 2a) comprises upper (upper opening between bulbous sections of rail 20, FIG. 2a) and lower sections (bottom of above identified central opening with horizontal wall between vertical side walls of rail 20, FIG. 2a), wherein the attachment fastener slot  extends to the upper section such that the upper section is located between the attachment fastener slot and the lower section in the vertical dimension, and wherein the upper section and the lower section are of different widths (see different widths of above identified opening of rail 20, FIG. 2a).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the receiving cavity of Schnitzer in view of Ideematec by substituting the particular profile of the cavity as taught by Koch in order to enable different particular fastening components to be engaged by the rail, thereby improving the versatility of the assembly.

As per claim 133 Schnitzer in view of Ideematec and Koch teaches the limitation according to claim 132, and Koch further discloses wherein the upper section is of a first width (bulbous portion of above identifed central opening, FIG. 2a), wherein the lower section is of a second width (see width of bottom of above identified central opening with horizontal wall between vertical side walls of rail 20, FIG. 2a), and wherein the second width is of a smaller magnitude than the first width (see "smaller magnitude", FIG. 2a). It would have been obvious to one of ordinary skill in before the effective filing date to modify the receiving cavity of Schnitzer in view of Ideematec and Koch by including the particular profile of the cavity as taught by Koch in order to enable different particular fastening components to be engaged by the rail, thereby improving the versatility of the assembly, namely to prevent an article engaged therein from being removed.

As per claim 163 Schnitzer in view of Ideematec and Koch teaches the limitation according to claim 133, and Koch further discloses the attachment fastener slot has a third width (uppermost opening between horizontal sections of rail 20, FIG. 2a), and wherein the third width (uppermost opening between horizontal sections of rail 20, FIG. 2a) is of a smaller magnitude than the first width (see "smaller magnitude", FIG. 2a). It would have been obvious to one of ordinary skill in before the effective filing date to modify the receiving cavity of Schnitzer in view of Ideematec and Koch by including the particular profile of the cavity —namely with the uppermost "third" width  as taught by Koch in order prevent an article engaged therein from being removed.

As per claim 186 Schnitzer in view of Ideematec and Koch teaches the limitation according to claim 163, and Koch further discloses the third width (uppermost opening between horizontal sections of rail 20, FIG. 2a) is of a smaller magnitude than the second width (see "smaller magnitude" FIG.  2a). It would have been obvious to one of ordinary skill in before the effective filing date to modify the receiving cavity of Schnitzer in view of Ideematec and Koch by including the particular profile of the cavity as taught by Koch in order to enable different particular fastening components to be engaged by the rail, thereby improving the versatility of the assembly, namely to prevent an article engaged therein from being removed through the slot opening.

Claim 135 rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer in view of Ideematec as applied to claim 125 above and further in view of Kufner US 7976257 B2.
As per claim 135 Schnitzer in view of Ideematec teaches the limitation according to claim 125 but fails to explicitly disclose:
a first groove on the rail top that extends along the entire length of the rail in alignment with the first pocket within the vertical dimension; and 
a second groove on the rail top that extends along the entire length of the rail in alignment with the second pocket within the vertical dimension. 
Kufner teaches such grooves capable of securing an overlying fastener, specifically:
a first groove (groove 7, left side, FIG. 1) on the rail top  that extends along the entire length of the rail  in alignment with the first pocket (lower left space, FIG. 1) within the vertical dimension; and 
a second groove (groove 7, right side, FIG. 1) on the rail top  that extends along the entire length of the rail in alignment with the second pocket (lower right space, FIG. 1) within the vertical dimension. 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Schnitzer in view of Ideematec by including the grooves as taught by Kufner in order to engage an overlying member because doing so would allow additional fasteners to be used thereabove.

Allowable Subject Matter
Claim 164, 185, and 189 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The Examiner notes that a thorough search was performed and the prior art of record has been cited; the Examiner did not find a reference or combination of references that distinctly disclosed or fairly suggested a modification to arrive at the rail assembly as claimed particularly comprising the combination of fasteners positioned as claimed in claim 164 or particularly comprising the pockets, spaced as claimed in claim 189.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571) 270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.